Citation Nr: 0940419	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-38 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel
 




INTRODUCTION

The Veteran served on active duty from April 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

By way of background, the Veteran's claim was remanded for 
further evidentiary development in August 2008.  After 
completing the requested development, the RO readjudicated 
the claim, as reflected by a March 2009 supplemental 
statement of the case.  Because the benefit sought remains 
denied, the claim has been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The instant appeal involves the Veteran's claim seeking 
service connection for PTSD/depression/anxiety, which the RO 
has interpreted and adjudicated solely as a claim for PTSD.  

However, in the recent ruling of Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009), the Court of Appeals for Veterans Claims 
(Court) clarified how the Board should analyze claims, 
specifically to include those for PTSD.  As emphasized in 
Clemons, although a veteran may only seek service connection 
for PTSD, the veteran's claim "cannot be a claim limited 
only to that diagnosis, but must rather be considered a claim 
for any mental disability that may be reasonably encompassed 
. . . ."  Id.  In essence, the Court found that a veteran 
does not file a claim to receive benefits for a particular 
psychiatric diagnosis, such as PTSD, that is named on a 
claims form, but instead makes a general claim for 
compensation for the affliction posed by the veteran's mental 
condition regardless of the diagnosis.  

A review of the Veteran's service treatment records reflects 
that in July 1971, (apparently at Ft. Polk, LA.), the Veteran 
was referred to a psychiatrist for treatment of a condition 
assessed as emotional instability.  The treatment record also 
includes a reference to the Veteran's history of suicide 
attempts.  The Board also notes that the Veteran's pre-
induction report of medical history, completed in October 
1970, reflects that the Veteran affirmed having nervous 
trouble and frequent trouble sleeping.

In February 2009, the Veteran's was provided with a VA 
psychiatric examination, and the examination report includes 
a diagnosis of depressive disorder, not otherwise specified 
(PTSD was not diagnosed at this time).  However, the report 
does not include an opinion regarding the etiology of the 
Veteran's depressive disorder, including whether it began in 
service or preexisted service and was aggravated therein.  
Accordingly, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to obtain 
any available Mental Health Clinic records 
reflecting psychiatric evaluations or 
treatment of the Veteran at Fort Polk, 
Louisiana, in July 1971.  

2.  Next, the Veteran should then be 
scheduled for an appropriate VA 
examination to determine the nature and 
etiology of any acquired psychiatric 
disorders. The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and 
acknowledging this fact in the report 
provided, as well as (a) the Veteran's 
pre-service affirmation of nervous trouble 
and frequent trouble sleeping, as 
reflected in his October 1970 pre-
induction report of medical history; (b) 
his in-service provisional diagnosis of 
emotional instability and reports of 
suicide attempts in July 1971; and (c) his 
post-service psychiatric treatment and 
psychiatric evaluations, the examiner 
should opine whether it is as likely as 
not (i.e., a 50 percent probability or 
greater) that any currently diagnosed 
acquired psychiatric disorder was 
manifested in service.  If so, the 
examiner should then indicate if the 
disability clearly and unmistakable 
existed prior to service and was 
aggravated by service, (i.e., increased in 
severity beyond its natural progression).  

A detailed rationale for any opinion 
expressed should be provided.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so 
be included.

3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claim. If 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


